Citation Nr: 1111440	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  07-27 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether payment of attorney fees from past due benefits at the 20 percent rate in the calculated amount of $10, 290.80 are reasonable.


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active military service from August 1978 to July 1981, from October 1981 to November 1986, and from April 1987 to May 1987.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2006 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This case previously reached the Board in March 2008.  At that time, the Board issued a decision determining that the requirements for reducing the Veteran's attorney fees based on early termination of the attorney were not met.  As such, the Veteran's attorney was entitled to receive 20 percent ($10,290.80) of past due benefits ($51,454.00) awarded to the Veteran per the terms of their attorney-client contract.  The Veteran appealed this decision to the U. S. Court of Appeals for Veterans Claims (Court).  Pursuant to a January 2010 Memorandum Decision, the Court vacated the Board's March 2008 decision and remanded the matter for compliance with specific instructions.  The case has now returned to the Board for further appellate review.

After receiving this case back from the Court, the Board sent the Veteran letters in April 2010 and November 2010 informing him he had 90 days to submit additional evidence.  The November 2010 letter was also sent to his former attorney.  The Veteran responded in April 2010 and February 2011, submitting additional argument with duplicate records and with a waiver of his right to have the RO consider it.  As such, the Board accepts this evidence for inclusion in the record and consideration by the Board at this time.  See 38 C.F.R. § 1304 (2010).    


FINDINGS OF FACT

1.  A July 2004 Board decision denied the Veteran entitlement to an earlier effective date for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

2.  Subsequently, the Veteran hired an attorney, MRL, per a November 2004 fee agreement between the Veteran and his attorney.  This agreement meets the basic statutory and regulatory requirements for payment of attorney fees from past due benefits.

3.  In July 2005, the Court issued a Joint Motion vacating and remanding the Board's previous July 2004 decision that denied an earlier effective date for TDIU.  The Veteran's attorney MRL participated in the Joint Motion.  

4.  In January 2006, the Veteran relieved MRL of his attorney duties.  

5.  In a June 2006 Board decision, the Board granted an earlier effective date for TDIU benefits.  The total amount of the award was $51,454.00. 

6.  The correct total paid or payable the Veteran is $41,163.20 (i.e., 80 percent); the correct total paid or payable to the attorney is $10,290.80 (i.e., 20 percent).

7.  Under the facts and circumstances of this case, attorney fees calculated in the amount of $10, 290.80 less the Equal Access to Justice (EAJA) fees paid are reasonable.  


CONCLUSION OF LAW

The requirements for payment of attorney fees in the amount of 20 percent of past-due benefits payable to the Veteran calculated in the amount of $10,290.80, less the EAJA fees paid have been met.  38 U.S.C.A. § 5904 (West 2002 & Supp 2010); 38 C.F.R. § 20.609 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In the present case, the Board acknowledges no VCAA letter was sent to the Veteran.  

However, an attorney fee dispute is not a "claim" for disability compensation benefits. The Court has held that VA's duties to notify and assist do not apply to cases where, as here, the applicant is not seeking benefits under Chapter 51 of Title 38 of the United States Code, but rather, is seeking a decision regarding how benefits will be distributed under another Chapter, i.e., Chapter 59.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  Therefore, the Board finds that no further action is necessary here under VA's duties to notify and assist.    

Background Facts

A July 2004 Board decision denied the Veteran entitlement to an earlier effective date for a TDIU due to service-connected disabilities.  

The Veteran then hired an attorney, MRL, and signed a November 2004 contingent fee agreement between the Veteran and his attorney.  This agreement stated that the Veteran agreed to pay a contingent fee equal to 20 percent of any past-due benefits awarded to him following a remand order from the Court.  

In July 2005, the Court issued an Order and Joint Motion vacating and remanding the Board's previous July 2004 decision that denied an earlier effective date for TDIU.  The Veteran's attorney MRL participated in the Joint Motion.  

In January 2006, the Veteran relieved MRL as his attorney.  Notably, the Veteran did not secure another representative after MRL's dismissal.  

In a June 2006 Board decision, the Board awarded an earlier effective date for TDIU benefits, in light of the Court's earlier Joint Motion.  The total amount of the retroactive award was $51,454.00.   

In an October 2006 RO determination on appeal, the RO determined that the attorney, MRL, was entitled to receive 20 percent of the retroactive payment awarded to the Veteran as his fee per the terms of their November 2004 fee agreement.  This 20 percent amount came to $10,290.80.  The Veteran appealed this decision to the Board.  

In March 2008, the Board issued a decision confirming the RO's determination that the MRL was entitled to receive 20 percent of the retroactive award payment in the amount of $10,290.80.  The Veteran appealed this decision to the Court.  

In a January 2010 Memorandum Decision, the Court vacated the Board's March 2008 decision and remanded the matter to the Board.  Specifically, the Court instructed the Board to address whether the 20 percent fee was reasonable according to the factors of reasonableness listed and discussed in 38 C.F.R. § 14.636(e) (formerly 38 C.F.R. § 20.609(e)), in addition to the Federal Circuit Court's decision in Scates v. Principi, 282 F.3d 1362 (Fed. Cir. 2002).  

The Veteran has contended that since MRL was discharged in January 2006 prior to completion of the case, a 20 percent attorney fee of the past due benefits is excessive and unreasonable.  The Veteran indicates that he was dissatisfied with MRL's representation in general. 

Governing Law and Regulations

The fees charged by the attorney for services rendered must be reasonable.  38 C.F.R. § 20.609(e) (2007).  The Board, upon its own motion or the request of either party, may review the fee agreement and may order a reduction in the fee called for in the agreement if the Board finds that the fee is excessive or unreasonable.  38 U.S.C.A. § 5904(c) (West 2002); 38 C.F.R. § 20.609(i).  Attorney fees may be based on a fixed rate, hourly rate, a percentage of benefits recovered, or a combination thereof.  38 C.F.R. § 20.609(e).  

The following factors are provided for in 38 C.F.R. § 20.609(e) when considering the reasonableness of an attorney's fees: (1) the extent and type of services the representative performed; (2) the complexity of the case; (3) the level of skill and competence required of the representative in giving the services; (4) the amount of time the representative spent on the case; (5) the results the representative achieved, including the amount of any benefits recovered; (6) the level of review to which the claim was taken and the level of review at which the representative was retained; (7) rates charged by other representatives for similar services; and (8) whether, and to what extent, the payment of fees is contingent upon the results achieved.  See also 38 U.S.C.A. § 5904(c)(3)(A).  Fees which total no more than 20 percent of past-due benefits will be presumed to be reasonable.  38 C.F.R. § 20.609(f) (2007).  

On December 22, 2006, 38 U.S.C.A. § 5904 was amended by the Veterans Benefits, Health Care, and Information Technology Act of 2006, Pub. L. No. 109-461, but only for those claims filed 180 days after the passage of the Act.  VA also promulgated regulations implementing the Act on May 22, 2008.  These regulations, effective June 23, 2008, involved the replacement of 38 C.F.R. § 20.609 with 38 C.F.R. § 14.636, among other things.  However, these changes only apply to fee agreements entered into on or after June 23, 2008.  See 73 Fed. Reg. 29,852, 29, 866 (May 22, 2008).  Therefore, the changes do not apply in the present case, since the fee agreement here was entered into in November 2004.  In any event, the Court noted in its January 2010 Memorandum Decision that no substantive changes were made to § 20.609 by § 14.636.  In summary, only the prior versions of 38 U.S.C.A. § 5904 and 38 C.F.R. § 20.609 are for consideration here.    

In Scates v. Principi, 282 F.3d 1362, 1365 (Fed. Cir. 2002), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) concluded that, when read in context and in light of the statutory provisions governing the payment of attorney fees in Veterans benefits cases, implicit in a contingency fee arrangement was the understanding that the attorney's right to receive the full twenty percent of past-due benefits would arise only if he continued as the claimant's attorney until the case was successfully completed.  Thus, the Federal Circuit held that an attorney with a contingent fee contract for payment of 20 percent of Veterans benefits awarded, discharged by the Veteran before the case is completed, is not automatically entitled to the full twenty percent fee.  Id.  Rather, he may receive only a fee that fairly and accurately reflects his contribution to and responsibility for the benefits awarded.  Id. at 1366.  The Federal Circuit provided a non-exhaustive list of factors which might or might not be relevant in addressing the referenced contribution, to include: the reason for the Veteran's termination of the representation before completion of the case; the basis for calculation of the 20 percent of past-due benefits (i.e. should it be calculated by days spent on the case by the former attorney, the number of hours spent on the case as compared to hours spent by other representatives involved in the case, etc.); whether the attorney can recover under another legal theory such as quantum meruit; whether the attorney can seek recovery from the Veteran in another forum such as a state court; and whether any other representative is also seeking legal fees for services performed for the Veteran in the case.  Id. at 1368-69.  

In Lippman v. Shinseki, 21 Vet. App. 184, 189-90 (2007), the Court specifically held that Federal law, and not state law, governs whether an attorney discharged by a Veteran was entitled to an attorney fee that reflected his contributions to the Veteran's recovery of past-due benefits, and how that fee might be determined.  The Court also added that the Board must consider both the factors of reasonableness as set forth in VA regulations and in the Scates case.  Lippman, 21 Vet. App. at 190.  

Analysis

Preliminarily, the November 2004 fee agreement satisfied the basic statutory and regulatory requirements set forth in 38 U.S.C.A. § 5904 and 38 C.F.R. § 20.609.  Specifically, a final decision had been promulgated by the Board in July 2004 with respect to the issue involved and the attorney was retained in November 2004 not later than one year following the date of the Board's July 2004 decision.  That agreement also provided that a fee equal to 20 percent of the total amount of any past-due benefits were to be withheld by the VA and paid directly to the attorney.  The particular issue of meeting the basic statutory and regulatory requirements of 38 U.S.C.A. § 5904 and 38 C.F.R. § 20.609(c) was not disputed by the Court or the Veteran.   

In addition, preliminarily, 38 C.F.R. § 20.609(h) governs payment by VA of attorney fees from past-due benefits resulting from a favorable decision.  The requirements of section 20.609(h) have been met here.  That is, (1) the total fee payable (excluding expenses) did not exceed 20 percent of the total amount of the past-due benefits awarded, (2) the amount of the fee was contingent on whether the claim is resolved in a manner favorable to the claimant, and (3) the award of past- due benefits results in a cash payment to a claimant from which the fee may be deducted.  See also 38 U.S.C.A. § 5904(d)(2)(A).  So this is not at issue.  

However, here, the issue for consideration is the reasonableness of the 20 percent fee under 38 C.F.R. § 20.609(e) and the Scates case, in light of the discharge of the attorney MRL prior to completion of the case.  See Court's January 2010 Memorandum Decision. 

The Veteran maintains that in January 2006 his attorney MRL did not help the Veteran locate the case file.  He indicates MRL's law office never helped answer his legal questions.  The Veteran dismissed MRL as his attorney in January 2006.  In a January 2006 formal termination, the Veteran admitted that MRL had "fulfilled his duties at Court level."  But the Veteran believes MRL did not properly represent his interest at the Board and RO level after the Joint Motion was filed in July 2005.  He believes the 20 percent contingent fee is dependent on proper representation at the Board and RO level.  He asserts MRL's law office employees were rude and did not properly assist him.  He also contends the MRL has failed to provide a list of duties undertaken and expenses incurred from August 2005 until January 2006, subsequent to the July 2005 Joint Motion.  He believes the case was not very complex, as no written argument was needed.  See Veteran's statements and termination notices dated in January and February 2006; October 2006 Notice of Disagreement (NOD); April 2009 waiver with argument; February 2011 waiver with argument.    

Upon review of the evidence, the Board finds the specific factors delineated in 38 C.F.R. § 20.609(e) as to the reasonableness of the attorney's 20 percent fee rate are met in this case.  First, the Board has considered the extent and type of services MRL performed.  38 C.F.R. § 20.609(e)(1).  MRL provided representation to the Veteran in a claim for entitlement to an earlier effective date for TDIU.  When MRL took the case in November 2004, the effective date that had been assigned was August 2, 2000.  But after the July 2005 Joint Motion was granted, the Veteran was granted an earlier effective date of October 3, 1997, resulting in an award of $51,454.00.  MRL's Application for EAJA fees received in October 2006 documents the nature of the work he performed from October 2004 to August 2005.  This work included review of the Board's decision; review of the claims file; preparation of correspondence to the appellant, General Counsel, the Board, and the RO; review of various correspondence and pleadings of General Counsel; preparation of pleadings; various telephone communications; faxes; input and preparation and review of the July 2005 Joint Motion that successfully vacated the Board's decision.  This constituted 12.10 hours of work.  But again, most importantly, the claim was partially granted.  

MRL did not submit a specific statement documenting the nature of the work he performed from August 2005 until his discharge by the Veteran in January 2006.  Regardless, a review of the claims folder reveals that MRL in August 2005 submitted additional evidence from the Veteran in favor of an earlier effective date for TDIU.  The evidence submitted asserted the Veteran could not work after 1997.  Notably, the effective date later assigned by the Board was October 1997.  Moreover, in November 2005, MRL's law firm sent a letter to VA's Litigation Support Division inquiring about the status of the appeal.  In January 2006 an Email exchange between the Veteran and MRL's law office reveals that the Veteran requested to know the location of his claims folder.  MRL's law office responded the next day that the case was subject to Joint Motion in July 2005, such that the Board would need sufficient time to evaluate the "complex" claim.  It was explained that VA is a huge organization and that had its own procedure for evaluating cases.  The claims folder may be sent by the Board back to the RO so they can research a particular question.  It was noted the MRL's law firm closely monitors the time period and periodically requests status updates.  It was emphasized "it's not a productive use of time in attempting to monitor the daily whereabouts of your claim file."  MRL's law firm asked for patience as there was already a level of success in having the claim vacated and remanded by the Court.  Soon thereafter, the Veteran subsequently relieved MRL as his attorney.  But simply stated, the Board does not observe any obvious flaws in the extent and type of services MRL performed.  

Second, the Board must consider the complexity of the case.  38 C.F.R. § 20.609(e)(2).  This case involved an earlier effective date issue which was initially denied by the Board.  Earlier effective date cases require a careful analysis of earlier records of unemployability.  They are generally not simple, routine cases.  As noted, by way of the July 2005 Joint Motion, the former attorney successfully had the case vacated and remanded, and, pointed out evidence of an earlier effective date the Board had not adequately considered in its first decision.  

Third, the Board must consider the level of skill and competence required of the representative in giving the services.  38 C.F.R. § 20.609(e)(3).  In that regard, the Board notes that MRL is an established representative of claimants before the Board and Court and is considered competent to render those services.  There is no evidence to the contrary.  

Fourth, the Board must consider the amount of time the representative spent on the case.  38 C.F.R. § 20.609(e)(4).  As noted, MRL spent 12.10 hours of work on the case from October 2004 to August 2005, and some additional time thereafter.  This work included review of the Board's decision; review of the claims file; preparation of correspondence to the appellant, General Counsel, the Board, and the RO; review of various correspondence and pleadings of General Counsel; preparation of pleadings; various telephone communications; faxes; input and preparation and review of the July 2005 Joint Motion that successfully vacated the Board's decision.  

The Board cannot conclude from the evidence that an inadequate amount time was spent on this case. 

Fifth, the Board must consider the results the representative achieved, including the amount of any benefits recovered.  38 C.F.R. § 20.609(e)(5).  The former attorney, as noted, obtained a Joint Motion which ultimately secured a favorable decision from the Board granting an earlier effective date.  The RO awarded $51,454.00, of which $41,163.20 was awarded to the Veteran, and of which $10,290.80 was withheld for his former attorney.  The Board acknowledges that MRL's representation was terminated in January 2006 prior to the Board's favorable June 2006 decision that granted an earlier effective date.  Regardless, the earlier Joint Motion secured by MRL's efforts was clearly the event that precipitated the favorable Board decision.  

Sixth, the Board must consider the level of review to which the claim was taken and the level of review at which the representative was retained.  38 C.F.R. § 20.609(e)(6).  In this regard, MRL represented the Veteran before the VA (local and the Board) as well as the Court, although the majority of work was accomplished at the Court level.  

Seventh, the Board must consider the rates charged by other representatives for similar services.  38 C.F.R. § 20.609(e)(7).  In this respect, the Board considers the rates charged by the Veteran's representative to be comparable.  The 20 percent contingent fee awarded upon a favorable disposition is commonplace in this area of practice before the VA.  In addition, VA regulation specifically provides that attorney fees may be based on a percentage of benefits recovered.  38 C.F.R. § 20.609(e).  There is nothing irregular about it.  

Eighth, the Board must consider whether, and to what extent, the payment of fees is contingent upon the results achieved.  38 C.F.R. § 20.609(e)(8).  The Veteran in this case had his claim denied by the Board in July 2004.  MRL assisted him in successfully obtaining an opportunity to vacate and remand his case and helped him do so.  These efforts, particularly referring to pertinent, additional favorable evidence for an earlier effective date, achieved beneficial results.  The payment of fees was contingent upon the award of any past-due benefits to the Veteran on the basis of the Veteran's claim following a remand by the Court.  Again, based in significant part to MRL's efforts in securing the Joint Motion, the RO awarded $51,454.00, of which $41,163.20 was awarded to the Veteran.   

With regard to the factors of reasonableness listed in the Scates case, the Board has considered the reason for the Veteran's termination of the representation before completion of the case.  The Veteran maintains that in January 2006 his attorney MRL did not help the Veteran locate the case file.  He indicates MRL's law office never helped answer his legal questions.  He believes he did not receive proper representation at the Board and RO level.  It is clear from the evidence that the Veteran was clearly upset about his representation by MRL and his relationship with members of MRL's firm.  The Veteran believes MRL breached their contract (contingent fee agreement).  As such, it appears the Veteran did not have an ulterior motive of unfairly depriving MRL of attorney fees.  Regardless, there is insufficient evidence demonstrating that MRL's representation was incompetent in terms of overcoming the presumption afforded for the reasonableness of the fee assigned.  See 38 C.F.R. § 20.609(f) (2007).  The nature of the work performed by MRL from October 2004 to August 2005 is clearly documented above.  Moreover, in August 2005 submitted additional evidence from the Veteran in favor of an earlier effective date for TDIU.  The evidence submitted asserted the Veteran could not work after 1997.  Notably, the effective date later assigned by the Board was October 1997.  Further, in November 2005, MRL's law firm sent a letter to VA's Litigation Support Division inquiring about the status of the appeal.  In a January 2006 Email MRL's law office explained to the Veteran that the case was subject to Joint Motion in July 2005, such that the Board would need sufficient time to evaluate the "complex" claim.  It was explained that VA is a huge organization and that had its own procedure for evaluating cases.  The claims folder may be sent by the Board back to the RO so they can research a particular question.  It was noted the MRL's law firm closely monitors the time period and periodically requests status updates.  It was emphasized "it's not a productive use of time in attempting to monitor the daily whereabouts of your claim file."  MRL's law firm asked for patience as there was already a level of success in having the claim vacated and remanded.  Soon thereafter, the Veteran subsequently relieved MRL as his attorney.  It cannot be said that MRL's firm acted in an unreasonable or incompetent fashion with regard to their work performed, communications, or interactions with the Veteran. 

With regard to the factors of reasonableness listed in the Scates case, the Board has considered the basis for calculation of the 20 percent of past-due benefits (i.e. should it be calculated by days spent on the case by the former attorney, the number of hours spent on the case as compared to hours spent by other representatives involved in the case, etc.).  In the present case, no other representative or attorney assisted the Veteran after he discharged MRL in January 2006, so this is not an issue.  And as noted above, the contingent fee of 20 percent was clearly based on a percentage of the benefits awarded upon a favorable disposition.  This work included review of the Board's decision; review of the claims file; preparation of correspondence to the appellant, General Counsel, the Board, and the RO; review of various correspondence and pleadings of General Counsel; preparation of pleadings; various telephone communications; faxes; input and preparation and review of the July 2005 Joint Motion that successfully vacated the Board's decision.  This constituted at least 12.10 hours of work.  The Board does not see how this factor could weigh against MRL in the present case.   

With regard to the Scates factor as to whether the attorney can seek recovery from the Veteran in another forum such as a state court, the Board notes that in Scates, the fee agreement itself stated that state law controlled the attorney's available remedies.  But there is no such provision in the November 2004 fee agreement at issue here.  Moreover, in Lippman, the Court later clarified that Federal law, and not state law, governs whether an attorney discharged by a Veteran was entitled to an attorney fee that reflected his contributions to the Veteran's recovery of past-due benefits, and how that fee might be determined.  Lippman, 21 Vet. App. at 189-90.  Further, a primary purpose of the applicable statute § 5904 (i.e. to provide for the payment of reasonable fees to attorneys in VA claims matters) could be hampered if state law were applied to attorney-client fee agreements pertaining to VA claims.  As such, consideration of state law is not warranted here.  

With regard to the Scates factor as to whether MRL can recover under an alternative theory, such as quantum meruit, the Board notes that quantum meruit as a legal theory could apply in the absence of an express agreement between the parties.  But here, the fee agreement was clearly ratified by both parties, and it clearly states that the Veteran agreed to pay a contingent fee equal to 20 percent of any past-due benefits awarded to him.  VA regulation provides that attorney fees may be based on a percentage of benefits recovered.  38 C.F.R. § 20.609(e).  Moreover, since the Joint Motion secured by the Veteran's attorney MRL resulted in benefit is being awarded to the Veteran, the evidence does not suggest that in order to avoid unjust enrichment to a party, a balancing of the equities is required between the parties.  In short, the Board cannot conclude that MRL was unjustly enriched in the present case.    

With regard to the factors of reasonableness listed in the Scates case, the Board has considered whether any other representative is also seeking legal fees for services performed for the Veteran in the case.  Here, there is no allegation or evidence that any other representative participated in the Veteran's earlier effective date claim.  As such, this factor does not weigh against MRL.  

Accordingly, the Board finds that the record overwhelmingly supports the factors listed in 38 C.F.R. § 20.609(3) and the Scates case in the former attorney's favor.  The Board emphasizes that fees which total no more than 20 percent of past-due benefits, such as the case here, will be presumed to be reasonable.  38 C.F.R. § 20.609(f) (emphasis added).  In fact, on a side note, the regulation that replaced § 20.609, specifically - 38 C.F.R. § 14.636, clarifies that this presumption may only be rebutted by clear and convincing evidence that the 20 percent fee is not reasonable.  See 38 C.F.R. § 14.636(f) (2009).  Even if the amended regulation were applicable here, the above discussion clearly reveals that clear and convincing evidence of an unreasonable or excessive fee has not been demonstrated in the present case.  

Consequently, in light of the facts and circumstances of this case, the Board finds a reasonable fee for the Veteran's former attorney represents 20 percent of past-due benefits awarded the Veteran in the amount of $10,290.80, less the EAJA fees paid.  The Board finds that the fee fairly and accurately reflects the former attorney's contribution to and responsibility for the benefits awarded.


ORDER

Reasonable attorney fees from past-due benefits representing 20 percent of the Veteran's compensation award or $10,290.80, less the EAJA fees paid, are granted pursuant to the fee agreement between the Veteran and his former attorney, and subject to the provisions governing the award of monetary benefits.



____________________________________________
	A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


